PUTNAM, J.
This action was brought on a contract of accident insurance by which defendant insured the life of Alonzo C. Williams for the sum of $5,000 against death through external, violent, and accidental means. On the evening of November 22, 1889, said Alonzo was struck by a locomotive on the crossing of the Adirondack Railway track at Church street, Saratoga Springs, N. Y., and killed. Due proofs of death having been furnished defendant, it became liable to the plaintiff under the insurance contract, unless the defenses set up in the answer were established by the evidence on the trial. The contract, among other things, provided that the insurance “shall not extend to or cover * * * suicide, felonious or otherwise, sane or insane; * * * voluntary exposure to unnecessary danger; * * * or walking on the roadbed or bridge of any railway.” Defendant claims that Williams, at the time he was injured, in going on the railroad track in front of an approaching engine, in plain view, and which he saw, acted with a suicidal intent, or at least voluntarily exposed himself to unnecessary danger; that his death resulted from gross negligence, and hence plaintiff was not entitled to recover. On the first trial plaintiff obtained a judgment, which was reversed by the court of appeals. 133 N. Y. 366, 31 N. E. 222. It is important, therefore, to determine to what extent, if at all, the facts established on the last trial differ from those appearing on the first At the place where Williams was killed the street runs east and west, and the railroad track north and south. Immediately before the accident, deceased was coming easterly from some point west of the railroad track. From the opinion of Judge Gray (133 N. Y. 369, 31 N. E. 222) it appears that on the first trial the following facts appeared: Williams met two Germans 100 feet east of the railroad track, walking in an opposite direction, and send to them: “Boys, look out for the engine. *345May be it will catch you.” One of them replied: “I am not afraid. My life is insured.” The deceased must have turned, and retraced his steps, as the engineer on the locomotive immediately afterwards saw him standing 10 or 15 feet from the track. The train was then going at the rate of 4 miles an hour. When the locomotive was about 25 feet from the crossing, deceased walked onto the track in front of the approaching cars, and, in the language of the witness, “squatted down,” and received the injuries which caused his death. There was' no evidence showing that the two Germans were intoxicated. They had gotten off the track when the engine came by, and deceased was not called upon to incur danger in their behalf. In his opinion Judge Gray remarks:
“When seen just before the train struck him, he was, at first, standing away from the track crossing, with the train about twenty-five feet off, and then deliberately going upon the track, stopping and lowering his body in front of the engine. The men whom he had met and addressed had crossed,4 and were away from the track. There was no evidence of their coming back upon it, nor of any circumstances requiring the assured to change the position of safety in which he was, as the train was approaching the crossing.”
It being urged by counsel for plaintiff that, as the evidence in the case was such as to negative the idea of any motive on the part of Williams to destroy his life, and as from the facts appearing another motive might be inferred to account for his actions at the time, the case was not one xvhere the court could presume:, a suicidal intent, or impute negligence on the part of deceased, Judge Gray further says:
“The argument would be unanswerable in a case where the facts were disputed, and any at all existed from which an inference was possible that there was a reasonable or excusable cause for the occurrence. In the present case there is no dispute as to how the accident occurred, nor as to the conduct of the deceased which permitted it.”
On the last trial a different state of facts was established, a state of facts which plaintiff claims justly entitle her to the judgment she obtained, under the opinion of Judge Gray above referred to. The witness Powers testified that he was 80 or 90 feet from the crossing at the time of the accident, and saw deceased when he met the Germans. Instead of such meeting being at a point 100 feet east of the track, it was at or a few feet from it. The men were intoxicated, noisy, and staggering from side to side of the street. As deceased met them at the track they all stopped a moment while Williams made some remark which the witness did not understand. Williams turned around, apparently motioned to the men to leave the tract, and then seemingly endeavored to escape himself, but slipped, and, falling, was struck by the engine. In the language of the witness: “He saw the locomotive, and started to get out of the way and fell. He slipped. He started to take a step, slipped down, and fell.” The witness’ account of the meeting of Williams and the two men, on his cross-examination, which I quote from appellant’s points, was as follows:
“Mr. Williams, when they were within a foot of the railroad, was just across on.the west side. He came across the railroad, and met them as *346they were on the east side of the railroad track. He met them when they were about a foot from the railroad track, or on the track. The cars were then probably 30 or 40 feet below. Electric lights were burning, and the headlight shining, and the bell ringing, but the Dutchmen and Mr. Williams stopped and talked with each other, and the cars kept coming. Williams didn’t go any further. The Dutchmen went on the track. They went on, but they didn’t go across. Williams looked back, and motioned them to get off. After the Dutchmen stepped off the track he turned to go off the track, —turned southward,—and he saw the cars, and he whirled and started to run and get out of the way, northwestward. He was on the track, and turned to get out of the way,—turned kind of southward,—and it looked to me that he saw that the cars were so close to him that he could not get out of the way, and turned northwest to go across. He was about half way across when he turned to go southward.”
As the evidence disclosed the fact that Williams was killed in consequence of being struck by a locomotive engine, under the contract of insurance plaintiff was entitled to recover unless defendant made it appear, or the evidence showed, that it was a case of suicide, or voluntary exposure to unnecessary danger. It was for the defendant to establish this defense. Plaintiff was not compelled to show, as part of her affirmative case, that Williams did not commit suicide, or did not voluntarily expose himself to unnecessary danger. Van Valkenburgh v. Insurance Co., 70 N. Y. 605; Jones v. Insurance Co., 61 N. Y. 79. I am of the opinion that the testimony of Powers and the other evidence in the case raised a question of fact on the issues raised by the pleadings for the jury to pass upon. The jury could have properly found from Powers’ testimony that deceased, meeting two drunken men on the railroad track, and in their condition exposed to the danger of being killed by the approaching locomotive, in the attempt to hasten them over the track unconsciously stepped or remained on it, slipped down, and was himself killed. It may be gathered from the evidence that, had he not fallen, he would not have been run over. He was trying to escape, as Powers testified; and the witness Myers said if he had continued to walk, and had not sank down on the track, he could probably have escaped. The jury could well have found that the death of Williams was the result of a mere accident, being occasioned by his slipping down in front of the approaching engine. Powers, in one part of his testimony, said deceased met the Germans from one to three feet east of the track. If so, while speaking to the two men, and endeavoring to hasten them on their way, he might naturally and unconsciously take a step or two towards them. But the witness is not clear as to the exact location where they met. He said “he met them when they were about a foot from the railroad track, or on the track.” In any view of the case, I cannot believe that it should be held as matter of law that deceased moved in front of the cars with a suicidal intent, or in consequence of a voluntary exposure to unnecessary danger. “Voluntary” is defined to mean “done by design or intention; purposely; intentional; not accidental.” To show a voluntary exposure on the part of deceased the evidence must have disclosed a design or intention on his part to expose his life, or a high degree *347of negligence; something more than mere ordinary negligence. As we have seen, the evidence of Powers allowed the jury to find that, seeing two drunken men exposed to danger of being killed by the approaching engine, in the humane desire to save them he unconsciously remained or stepped on the track, slipped, fell, and was rim over.
It has been held in an action for damages against a railroad corporation that where one had time, or had reason to believe he had, to cross a railroad track in front of an approaching train, and in crossing fell and was injured, negligence would not be imputed to him as matter of law. See Baxter v. Railroad Co., 30 How. Pr. 219; Belton v. Baxter, 58 N. Y. 411; Bernhard v. Railroad Co., 1 Abb. Dec. 131. So, Williams, as the jury could have found, had he not fallen, would have had time to leave the track before the engine struck him, and hence could not, as matter of law, be deemed to have been even negligent. Certainly, under the circumstances, the jury could properly determine that he should not be held to have been guilty of that degree of negligence which was equivalent to a voluntary exposure of his life to danger. The law hesitates to impute negligence to one who has exposed himself to danger for the purpose of saving life. Tucker v. Insurance Co., 50 Hun, 50, 4 N. Y. Supp. 505; Id., 121 N. Y. 718, 24 N. E. 1102; Eckert v. Railroad Co., 43 N. Y. 502. Deceased, if the witness Powers is to be credited, at the time of the accident was engaged in a humane effort to save two drunken men from injury or death. There is no reason to doubt that the men were in peril, or that Williams thought so. When the latter met them, the locomotive, going four miles an hour, or five feet per second (according to appellant’s computation), was thirty feet distant (as Powers testified), and required only six seconds to reach them. Men under the influence of liquor, staggering from side to side of the street, and on or quite near the track, with an engine only six seconds distant, could properly be deemed in a dangerous position. It should also be remembered that from the time Williams met the Germans until he was struck was also only six seconds. He was compelled to act hastily, and without time for reflection. These facts have an important bearing on the questions involved in the case. I think, under the testimony, the jury were justified in determining that the death of Williams was caused by accidental means; that there was no evidence sufficient to establish the fact that he died in consequence of a voluntary exposure to unnecessary danger. The evidence rather shows that his death was the result of the accident of his slipping down on the track when he was endeavoring to escape from the engine; that he had inadvertently stepped or remained on the track while endeavoring to save the two men from injury.
The jury were authorized to credit the evidence given by the witness Powers. He was not impeached. Nothing in his testimony rendered his statement incredible. Nor was the preponderance of contradictory evidence so great as to authorize the trial judge to withdraw his testimony from the consideration of the jury. *348His statement of the transaction was the more probable one, and the jury were justified in believing it. First: As to the two Germans being intoxicated. They admitted having come from a liquor saloon, where they each drank three glasses of beer, and had passed a portion of the afternoon before meeting Williams. The remark of Williams, “Boys, look out for the engine. May be it will catch you,” to them, is not one that he would probably have made to two sober men, strangers to him, but a natural remark to men under the influence of liquor, and exposed to danger from an approaching engine. Again, it was shown by two witnesses that when struck Williams gave a long, loud, and shrill scream. Vogel, who was much nearer than these witnesses, did not hear the scream, and the-other German testified to hearing a noise, but does not mention theory of Williams when struck by the locomotive. If these men were-sober, and within 20 or 25 feet of deceased when he was struck, it was strange that one or both should not have noticed a sound that attracted the attention of Galusha and Van Doren, who were much further away. On the whole, it is extremely probable that Powers told the truth when he testified that the two men were intoxicated.. Again, the whole account of the transaction given by Powers, in connection with other evidence in the case, was the more probable and reasonable one. From such account, and the other testimony,, the following state of facts appeared: Williams was a man over-60 years of age, religious, of exemplary habits, of good character- and cheerful disposition, and not in seriously embarrassed circumstances. He had left his home a short time before, to make a business call west of the railroad track, and was returning when the-accident occurred. As, coming east, he crossed the track, a locomotive was approaching, and he met two intoxicated Germans,, staggering and noisy, and made the remark to them above quoted.. The cars were almost upon them. He turned, and motioned to them to cross, and in so doing doubtless stepped onto the track. Turning to escape, he slipped, and, falling, was run over. On the other hand, the theory of defendant, founded on the testimony of the two Germans and Myers, is that Williams, a man as above described,. —religious, cheerful, of good character, and exemplary habits,— coming across the railroad track, and meeting the two men, who were sober, and presumably acting like sober men, 100 feet east of the track said: “Boys, look out for the engine. May be it will catch you.” After he passed the two sober men he turned, followed them back to the railroad track, and then, in the language of Myers, “squatted down” on the track in front of the approaeliinsr locomotive. It seems to me that the jury were fully justified m believing the probable story of the transaction as related by Powers, and in not believing the improbable and almost incredible statement of the two Germans. I have not overlooked the testimony of the witness Myers that the first he saw of Williams the latter was 10 or 15 feet from the track, and from that point walked directly in front of the locomotive. It was for the jury to determine which of the two witnesses, Powers or Myers, gave a correct statement *349of the transaction. If, however, Williams, in his desire to hasten the two intoxicated men from a position which he thought dangerous, went back a few steps onto the track, that fact would not compel a reversal of the judgment. It did not show a voluntary exposure to unnecessary danger. As above suggested, the evidence indicates that when he went or was on the track he probably had time to move out of the way of the engine had he not slipped and fallen, and that his death was caused by the accident of his fall. It Will not be doubted that in fact deceased accidentally fell, as Powrers testified, instead of “squatting down” on the track, according to Myers’ statement.
The learned counsel for the appellant is not correct in his statement that four witnesses swore positively that Powers was not pres•ent at the time of the accident. The witnesses referred to simply testified that the.v did not see him there. It was shown that there was “quite a crowd” of people, who gathered immediately after the accident, and the attention of the witnesses was not called to who were present.
It was clearly within the discretion of the court below whether or not to allow an amendment to the answer on the second trial of the case. Other questions were raised which I do not think necessary to discuss. I-conclude that the learned trial judge was justified in submitting the questions of fact involved in the case to the Jury, and that the verdict was sustained by the evidence. The Judgment should be affirmed, with costs.
MATH AM, P. J., concurs. •